                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF HAWAII

PETER STROJNIK,               )        Civ. No. 19-00077 SOM-KJM
                              )
         Plaintiff,           )        ORDER REGARDING PROPRIETY OF
                              )        PLAINTIFF’S FILING OF FIRST
          vs.
                              )        AMENDED COMPLAINT
(1) KAPALUA LAND COMPANY LTD  )
dba THE KAPALUA VILLAS MAUI   )
(Defendant 1); (2) RICHARD    )
RAND and MARR JONES WANG, a   )
Limited Liability Partnership )
(Defendant 2),                )
                              )
         Defendants.          )
_____________________________ )


             ORDER REGARDING PROPRIETY OF PLAINTIFF’S
                 FILING OF FIRST AMENDED COMPLAINT

           Plaintiff Peter Strojnik, proceeding pro se, filed a

First Amended Complaint (“FAC”) on April 29, 2019.    ECF No. 25.

The FAC removes Kapalua Land Company (“KLC”) as a defendant and

adds Outrigger Hotels and Resorts in its place, but it is

otherwise largely identical to Strojnik’s original complaint

filed on February 13, 2019 (“OC”). 1   Compare ECF No. 1 with ECF

No. 25.   The court questions whether Strojnik was permitted to

file an amended complaint at this stage in the proceedings

without leave of court.




1 On April 26, 2019, Strojnik and KLC filed a stipulation
dismissing with prejudice all claims against KLC. ECF No. 22.
           Under Rule 15(a) of the Federal Rules of Civil

Procedure, pleadings may be amended before trial under the

following circumstances:

           (1) Amending as a Matter of Course. A party
           may amend its pleading once as a matter of
           course within:

                (A) 21 days after serving it, or

                (B) if the pleading is one to which a
                responsive pleading is required, 21
                days after service of a responsive
                pleading or 21 days after service of a
                motion under Rule 12(b), (e), or (f),
                whichever is earlier.

           (2) Other Amendments. In all other cases, a
           party may amend its pleading only with the
           opposing party’s written consent or the
           court’s leave. The court should freely give
           leave when justice so requires.

It does not appear that any of these circumstances apply here.

Many more than 21 days have passed since the service of the OC,

as well as service of KLC’s Motion for Summary Judgment and of

Defendants Richard Rand and Marr Jones & Wang’s Motion to

Dismiss.   See ECF No. 5 (proof of service of OC to Kapalua Land

Company dated February 22, 2019), ECF No. 6 (proof of service of

OC to Rand and Marr Jones & Wang dated February 25, 2019), ECF

No. 8-3 (certificate of service of Motion for Summary Judgment

dated March 15, 2019), ECF No. 11-6 (certificate of service of

Motion to Dismiss dated March 15, 2019).   Rand and Marr Jones




                                 2
& Wang further stated that Strojnik did not obtain their consent

prior to filing the FAC.   ECF No. 28.

          The court therefore asks Strojnik to be prepared to

explain at the hearing on May 13, 2019, at 9:45 a.m., why he was

permitted to proceed under the FAC.    The court may dismiss the

FAC at the hearing if it decides that such action is

appropriate.

          Strojnik may, of course, moot out this issue by

withdrawing the FAC and filing a motion seeking leave of court

to file a First Amended Complaint.    If such a motion were

granted, he could then proceed subject to any rulings preceding

the filing of an amended pleading.

          The remainder of the hearing will address Rand and

Marr Jones & Wang’s Motion to Dismiss.    Rand and Marr Jones

& Wang have stated that their motion applies equally to the FAC,

see ECF No. 28, so the court will hear arguments on the Motion

to Dismiss regardless of its decision on the propriety of

Strojnik’s filing of the FAC.

          Strojnik may participate in the hearing by phone given

his location in Arizona.   If he wishes to participate by phone,

Strojnik should contact courtroom manager Theresa Lam at (808)

541-3577 to make arrangements.

\

\

                                 3
          IT IS SO ORDERED.

          DATED: Honolulu, Hawaii, May 1, 2019.




                         /s/ Susan Oki Mollway

                         Susan Oki Mollway
                         United States District Judge

Peter Strojnik v. Kapalua Land Company, et al., Civ. No. 19-
00077 SOM-KJM; ORDER REGARDING PROPRIETY OF PLAINTIFF’S FILING
OF FIRST AMENDED COMPLAINT.




                                4
